Matter of Dave R. (Sheetal R.) (2019 NY Slip Op 05542)





Matter of Dave R. (Sheetal R.)


2019 NY Slip Op 05542


Decided on July 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2018-11155
2018-11156
2018-11157
2018-11158
 (Docket Nos. B-20217-16, B-20218-16, B-20219-16, B-20220-16)

[*1]In the Matter of Dave R. (Anonymous). Little Flower Children and Family Services of New York, petitioner-respondent; Sheetal R. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Shagun D. R. (Anonymous). Little Flower Children and Family Services of New York, petitioner-respondent; Sheetal R. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 2)
In the Matter of Sia D. R. (Anonymous). Little Flower Children and Family Services of New York, petitioner-respondent; Sheetal R. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 3)
In the Matter of Vanamsha D. R. (Anonymous). Little Flower Children and Family Services of New York, petitioner-respondent; Sheetal R. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 4)


Mark Diamond, New York, NY, for respondent-appellant.
Leventhal, Mullaney, & Blinkoff, LLP, Roslyn, NY (Jeffrey Blinkoff of counsel), for petitioner-respondent.
Janet E. Sabel, New York, NY (Dawne A. Mitchell and Diane Pazar), attorney for the children.

DECISION & ORDER
In four related proceedings, inter alia, pursuant to Social Services Law § 384-b, the mother appeals from four orders of the Family Court, Queens County (Emily Ruben, J.) (one as to [*2]each child), three dated August 13, 2018, and one dated August 14, 2018. The orders terminated the mother's parental rights, and transferred guardianship and custody of each of the subject children to the Commissioner of Social Services of the City of New York and Little Flower Children and Family Services of New York for the purpose of adoption.
ORDERED that the orders are affirmed, without costs or disbursements.
The Family Court's finding, by clear and convincing evidence, that the mother severely abused the subject children in the context of Family Court Act article 10 proceedings (see Matter of Dave R., __ AD3d __ [Appellate Division Docket No. 2018-08374; decided herewith]), established that the subject children were severely abused under Social Services Law § 384-b (see Social Services Law § 384-b[8][d]; Matter of Riley C.P. [Tyrone P.], 157 AD3d 957, 959). Contrary to the mother's contention, the petitioner was properly relieved of the requirement to show that it made reasonable efforts at reunification (see Family Ct Act § 1039-b[b][4]).
We agree with the Family Court's determination that the subject children's best interests would be served by terminating the mother's parental rights and freeing them for adoption by their foster parents (see Matter of Riley C.P. [Tyrone P.], 157 AD3d at 959; Matter of Davina R.M.R.L. [Jennifer A.], 123 AD3d 1126, 1128).
The mother's remaining contentions are without merit.
RIVERA, J.P., ROMAN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court